DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 15-20 in the reply filed on 5/27/2021 is acknowledged. Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.

Specification
The disclosure is objected to because of the following informalities: There are several instances within the specification which have parenthesis that recite an incorrect Fig. 6 which should be amended to recite Fig. 5 in order to match the drawings,  e.g. (119 of Fig. 6, pg. 5) should recite (119 of Fig. 5). There are several instances within the specification which recite “learning unit 190” which should be corrected to recite “learning unit 130” in order to match the drawings. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heart rate measuring unit…configured to measure a heart rate of a user” in claims 1 and 15, “electrocardiogram measuring unit..configured to measure an electrocardiogram of the user” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “wherein the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0161871 to Kim (Kim) (cited by applicant) in view of US 2015/0260449 to Furuta et al. (Furuta) and US 2010/0185062 to Salazar et al. (Salazar).
In reference to at least claim 1
Kim teaches a method for providing health service and refrigerator therefor which discloses a refrigerator comprising: a door with a handle (e.g. Fig. 2, handles 212, 222,232,242, para. [0098], [0100]-[0101]); a heart rate measuring unit provided at the handle and configured to measure a heart rate of a user (e.g. can determine heart rate variability, therefore inherent that a heart rate can be measured, para. [0167]-[0168]); an electrocardiogram measuring unit provided at the handle and configured to measure an electrocardiogram of the user (e.g. electrocardiogram of the user, Fig. 12, para. [0012], [0024], [0083], [0088], [0133], [0135]-[0138]); a memory configured to store information (e.g. storage unit 120, Fig. 1); and one or more controllers (e.g. controller 160, Fig. 1) configured to: store, in the memory, measured user health information values comprising the measured electrocardiogram (e.g. stores at least one user profile and biometric information, para. [0023], [0082], [0106], [0161]); compare values of user health information values stored in the memory over a predetermined time period with the measured user health information values (e.g. compare 
Furuta teaches a refrigerator that includes various sensors for measuring biological information (e.g. para. [0026], [0027],[0039], [0073], [0090]) which can be transmitted to a server (e.g. 48, Fig. 3) for analysis by a third party such as a hospital or personal doctor (e.g. para. [0031], [0034], [0081]). 
Salazar teaches a portable system and method for monitoring of a heart and other body function which discloses portable means for obtaining various data related to an obtaining a heart rate, oxygen saturation level, breath rate, temperature, or other similar measurements (e.g. para. [0012], [0028]) in which a measured electrocardiogram is compared to one or more predetermined threshold parameter and/or medical standards (e.g. compare ECG reading to threshold parameters, para. [0019], [0025]-[0028], [0064]) and transmitted the results of the comparison including any alerts to one or more destinations including medical facilities, family physicians or specialists (e.g. abstract, para. [0019], [0021], [0022], [0024], [0027], [0030]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the appliance of Kim with the teachings of Furuta to include using the wireless network to transmit the data to a server for analysis by a third party such as a hospital or personal doctor in order to yield the predictable result of informing others to ensure that the appropriate 
In reference to at least claim 2 
Kim modified by Furuta and Salazar teaches an appliance according to claim 1. Kim further discloses comprising a door sensor configured to sense an open state or closed state of the door (e.g. door sensor for detecting open/shut state of the doors, para. [0175]-[0176], pattern in which the user uses the refrigerator, para. [0142]), wherein the one or more controllers are further configured to: determine a pattern of open and closed states of the door (e.g. door sensor for detecting open/shut state of the doors, para. [0175]-[0176], pattern in which the user uses the refrigerator, para. [0142]), and store the determined pattern in the memory (e.g. door sensor for detecting open/shut state of the doors, para. [0175]-[0176], pattern in which the user uses the refrigerator can be stored with the other data within the memory, para. [0142]); generate a message B indicating an emergency situation and transmit the generated message B to the user terminal based on an output value of a learning model being less than a predetermined threshold matching rate (e.g. eating habits information may include a pattern in which the user uses the refrigerator and provide recommendations and advisories for proper eating habits, para. [0142], [0162]-[0163]). 
In reference to at least claim 3
Kim modified by Furuta and Salazar teaches an appliance according to claim 1. Kim further discloses wherein the one or more parameters comprises the 
In reference to at least claim 4
Kim modified by Furuta and Salazar teaches an appliance according to claim 2 but does not explicitly teach the learning model comprises: an input layer configured to receive the one or more parameters as inputs; an output layer configured to output the matching rate; and at least one hidden layer between the input layer and the output layer, wherein weights of nodes and edges between the input node and the output node are updated by a learning process of the learning model. Applicant states that the learning unit uses various types of known structures of deep learning including convolutional neural network (CNN), the recurrent neural network (RNN), and the deep belief network (DBN) (e.g. p. 12 -14 of the specification), therefore it would have been well within the level of ordinary skill in the art before the effective filing date of the invention to include using a learning module that comprises any of the known structures of deep learning including an input layer configured to receive the one or more parameters as inputs; an output layer configured to output the matching rate; and at least one hidden layer between the input layer and the output layer, wherein weights of nodes and edges between the input node and the output node are updated by a learning process of the learning model in order to yield the predictable result of a model that is tailored to the specific pattern of the user. 
In reference to at least claim 5
Kim modified by Furuta and Salazar teaches an appliance according to claim 2. Salazar discloses wherein the first or second message comprises information indicating the emergency situation related to user health information values or a pattern of open and closed states of the door (e.g. compare ECG reading to threshold parameters and generate any alerts for readings that exceed threshold parameters, para. [0019], [0025]-[0028], [0064]). 
In reference to at least claim 6
Kim modified by Furuta and Salazar teaches an appliance according to claim 2. Kim further discloses wherein the one or more controllers are further configured to: recognize a fingerprint sensed by the fingerprint sensor (e.g. fingerprint recognition information, para. [0020], [0030], [0115], [0117]) ; and store the measured health information values of the user and the determined pattern of open and closed states of the door in connection with a user account associated with the recognized fingerprint (e.g. user profile includes all the measured biometric information along with the fingerprint information, para. [0141], [0143]).
In reference to at least claim 8
Kim modified by Furuta and Salazar teaches an appliance according to claim 1. Kim further discloses wherein the electrocardiogram measuring unit comprises a first measuring unit arranged at an outer surface of the door and a second measuring unit arranged at an outer surface of another door of the home appliance (e.g. electrocardiogram of the user located on multiple doors of the refrigerator, Fig. 12, para. [0012], [0024], [0083], [0088], [0133], [0135]-[0138]).
In reference to at least claim 15
Kim teaches a method for providing health service and refrigerator therefor which discloses a refrigerator comprising: a door with a handle (e.g. Fig. 2, handles 212, 222,232,242, para. [0098], [0100]-[0101]); a heart rate measuring unit provided at the handle and configured to measure a heart rate of a user (e.g. can determine heart rate variability, therefore inherent that a heart rate can be measured, para. [0167]-[0168]); an electrocardiogram measuring unit provided at the handle and configured to measure an electrocardiogram of the user (e.g. electrocardiogram of the user, Fig. 12, para. [0012], [0024], [0083], [0088], [0133], [0135]-[0138]); a memory configured to store information (e.g. storage unit 120, Fig. 1); and one or more processors (e.g. controller 160, Fig. 1) configured to: store, in the memory, measured user health information values comprising the measured electrocardiogram (e.g. stores at least one user profile 
Furuta teaches a refrigerator that includes various sensors for measuring biological information (e.g. para. [0026], [0027],[0039], [0073], [0090]) which can be transmitted to a server (e.g. 48, Fig. 3) for analysis by a third party such as a hospital or personal doctor (e.g. para. [0031], [0034], [0081]). 
Salazar teaches a portable system and method for monitoring of a heart and other body function which discloses portable means for obtaining various data related to an obtaining a heart rate, oxygen saturation level, breath rate, temperature, or other similar measurements (e.g. para. [0012], [0028]) in which a measured electrocardiogram is compared to one or more predetermined threshold parameter and/or medical standards (e.g. compare ECG reading to threshold parameters, para. [0019], [0025]-[0028], [0064]) and transmitted the results of the comparison including any alerts to one or more destinations including medical facilities, family physicians or specialists (e.g. abstract, para. [0019], [0021], [0022], [0024], [0027], [0030]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the appliance of Kim with the 
In reference to at least claim 16
Kim modified by Furuta and Salazar teaches an appliance according to claim 15. Kim further discloses comprising a door sensor configured to sense an open state or closed state of the door (e.g. door sensor for detecting open/shut state of the doors, para. [0175]-[0176], pattern in which the user uses the refrigerator, para. [0142]), wherein the one or more controllers are further configured to: determine a pattern of open and closed states of the door (e.g. door sensor for detecting open/shut state of the doors, para. [0175]-[0176], pattern in which the user uses the refrigerator, para. [0142]), and store the determined pattern in the memory (e.g. door sensor for detecting open/shut state of the doors, para. [0175]-[0176], pattern in which the user uses the refrigerator can be stored with the other data within the memory, para. [0142]); generate a message B indicating an emergency situation and transmit the generated message B to the user terminal based on an output value of a learning model being less than a predetermined threshold matching rate (e.g. eating habits information may include a pattern in which the user uses the refrigerator and provide recommendations and advisories for proper eating habits, para. [0142], [0162]-[0163]). Kim further discloses wherein the one or more 
In reference to at least claim 17
Kim modified by Furuta and Salazar teaches an appliance according to claim 16. Kim further discloses wherein the one or more parameters comprises the current pattern of open and closed states of the door, a past pattern of open and closed states of the door on each previous same day of the week as a current day, and a past pattern of open and closed states of the door for a predetermined time period before a current date (e.g. pattern in which the user uses the refrigerator, para. [0142]). 
In reference to at least claim 18
Kim modified by Furuta and Salazar teaches an appliance according to claim 16 but does not explicitly teach the learning model comprises: an input layer configured to receive the one or more parameters as inputs; an output layer configured to output the matching rate; and at least one hidden layer between the input layer and the output layer, wherein weights of nodes and edges between the input node and the output node are updated by a learning process of the learning model. Applicant states that the learning unit uses various types of known structures of deep learning including convolutional neural network (CNN), the recurrent neural network (RNN), and the deep belief network (DBN) (e.g. p. 12 -14 of the specification), therefore it would have been well within the level of ordinary skill in the art before the effective filing date of the invention to include using a learning module that comprises any of the known structures of deep learning including an input layer configured to receive the one or more parameters as inputs; an output layer configured to output the matching rate; and at least one hidden layer between the input layer and the output layer, wherein weights of nodes and edges between the input node and the output node 
In reference to at least claim 19
Kim modified by Furuta and Salazar teaches an appliance according to claim 15. Kim further discloses wherein the one or more processors are further configured to: recognize a fingerprint sensed by the fingerprint sensor (e.g. fingerprint recognition information, para. [0020], [0030], [0115], [0117]) ; and store the measured health information values of the user and the determined pattern of open and closed states of the door in connection with a user account associated with the recognized fingerprint (e.g. user profile includes all the measured biometric information along with the fingerprint information, para. [0141], [0143]).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0161871 to Kim (Kim) in view of US 2015/0260449 to Furuta et al. (Furuta) and US 2010/0185062 to Salazar et al. (Salazar) as applied to claims 1 and 15 further in view of US 2016/0109959 to Heo (Heo).
In reference to at least claims 7 and 20
Kim modified by Furuta and Salazar teaches an appliance according to claims 1 and 15 but does not explicitly teach wherein the heart rate measuring unit comprises a light source transmitter configured to emit a light of a predetermined magnitude and a light source receiver configured to receive the emitted light, and wherein the heart rate of the user is measured based on changes in amount of the emitted light received at the light source receiver.
Heo teaches an electronic device that may include a smart appliance such as a refrigerator (e.g. para. [0039]) that includes a heart rate measuring unit comprising a light source transmitter configured to emit a light of a predetermined magnitude and a light source receiver configured to receive the emitted light (e.g. detection module may operate as a body signal sensor including a hear rate, Fig. 7, para. [0004],[0070], [0079], [0090]), and wherein the heart rate of the user is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the appliance of Kim modified by Furuta and Salazar with the teachings of Heo to include the heart rate measuring unit comprising a detection module as disclosed in Heo which includes a light source transmitter configured to emit a light of a predetermined magnitude and a light source receiver configured to receive the emitted light, and wherein the heart rate of the user is measured based on changes in amount of the emitted light received at the light source receiver in order to yield the predictable result of providing a module that requires less space and can perform diverse functions reducing the number of processes required for measuring biometric information of the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0080353 to Whang et al. which teaches an electronic device of measuring body fat, method for measuring body fat using the same and health management system using the device and method. US 2006/0217600 to Lee et al. which teaches a refrigerator for health management. US 2016/0292409 to Park et al. which teaches a refrigerator and method for measuring body composition using the refrigerator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792